Citation Nr: 0527864	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  96-03 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased disability rating for a duodenal 
ulcer and schistosomiasis with a history of liver cirrhosis, 
evaluated as 30 percent disabling prior to March 4, 2003, and 
40 percent disabling on and after that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran had active service from March 1953 to March 1955.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO in 
New York, New York, which granted a 30 percent rating for the 
veteran's duodenal ulcer and schistosomiasis with history of 
liver cirrhosis (hereinafter digestive disorder).  

Although the veteran requested a hearing at the RO in his 
November 1995 substantive appeal (VA Form 9), he withdrew his 
request in an April 1996 letter, signed by him.  There are no 
other outstanding hearing requests of record.

In April 2000 and again in October 2003, the Board remanded 
this case for further evidentiary development.  After the 
development requested in the October 2003 remand was 
accomplished, the RO issued a rating decision increasing the 
disability rating assigned the veteran's digestive disorder 
to 40 percent, effective March 4, 2003.  The veteran 
continued to express his disagreement with that rating.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated). 

A motion to advance this case on the docket due to the 
appellant's age was granted by the Board in September 2005.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).




FINDINGS OF FACT

1.  During the period prior to March 4, 2003, the service-
connected digestive disorder more nearly approximated 
moderate disability than moderately severe disability.

2.  During the period beginning March 4, 2003, the service-
connected digestive disorder has more nearly approximated 
moderately severe disability than severe disability.


CONCLUSION OF LAW

The service-connected digestive disorder does not meet the 
criteria for an evaluation in excess of 20 percent during the 
period prior to March 4, 2003, or the criteria for an 
evaluation in excess of 40 percent during the period 
beginning March 4, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (1993-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected digestive disorder.  The 
Board will first discuss some preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000 

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2004), are 
applicable to the veteran's claim.  They provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claim was received and 
initially adjudicated long before the enactment of the VCAA 
in November 2000.  The notice required by the VCAA and the 
implementing regulation, to include notice that the veteran 
should provide any pertinent evidence in his possession, was 
provided in March and November 2004 letters from the RO to 
the veteran and his representative.  The Board notes that, 
even though the letters requested a response within 60 days, 
they also expressly notified the veteran that he had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Although the February 2005 VA 
examiner stated that medical records were not available, the 
electronic medical record and the claims folders were 
reviewed by the examiner.  As noted above, the Board is 
satisfied that the claims folders contain all of the evidence 
pertinent to this appeal.  Indeed, the Board's remand 
instructions specified that the claims folder should be 
reviewed, and did not refer to any other records.  The Board 
therefore finds that the February 2005 examiner properly 
considered the records of prior medical treatment, and that 
the evaluation was a fully informed one.  See Littke v. 
Derwinski, 1 Vet. App. 90, 92 (1990); Green v. Derwinski, 1 
Vet. App. 121 (1991).

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim in May 2005.  There is no 
indication or reason to believe that the ultimate decision of 
the RO on the merits of the claim would have been different 
had VCAA notice been provided before the initial adjudication 
of the claim.  

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the claim.  



Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2005) [higher of two evaluations].

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran's claim was received on May 7, 1993.  During the 
pendency of the claim, VA issued revised regulations amending 
the portion of the rating schedule dealing with digestive 
disorders.  

After review of the former and current regulations, the Board 
finds that the diagnostic code applied in this case (7305) 
has not changed.  While Diagnostic Code 7345 governing 
hepatitis and chronic liver disease has changed, as will be 
discussed below, it is not applicable to the facts in this 
case.

The provisions of 38 C.F.R. § 4.112, concerning weight loss 
have been changed.  However, that section provides 
definitions for terms such as "substantial weight loss," 
"minor weight loss," and "inability to gain weight," which 
are not used in Diagnostic Code 7305.  

The veteran is service connected for duodenal ulcer and 
schistosomiasis with a history of liver cirrhosis.  

On the surface, the veteran's diagnoses appear to present 
three separate conditions for which he might receive 
compensation.  Indeed, the RO assigned a 30 percent rating 
prior to March 4, 2003, as a combination of ratings under 
Diagnostic Codes 7305 and 7324.  However, VA regulations 
provide that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area do not 
lend themselves to distinct and separate disability 
evaluations without violating the fundamental principle 
relating to pyramiding as outlined at § 4.14.  38 C.F.R. § 
4.113 (1993-2005).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (1993-2005).

Under both the current and former version of the rating 
schedule, Diagnostic Code 7305 governs ratings for duodenal 
ulcers, Diagnostic Code 7324 governs ratings for distomiasis, 
intestinal or hepatic, and Diagnostic Code 7345 governs 
ratings for chronic liver disease without cirrhosis, 
including forms of hepatitis other than hepatitis C.  Thus, 
38 C.F.R. § 4.114 specifically prohibits the assignment of 
separate disability ratings for these service-connected 
conditions.  

Diagnostic Code 7324 provides a maximum 30 percent rating, 
and thus does not allow for the benefit sought on appeal, 
i.e., a rating higher than 30 percent.  Diagnostic Code 7345 
is not appropriate, as the veteran's hepatitis is clinically 
asymptomatic, with recent VA examinations in February 2005 
and March 2003 showing normal liver function.  Diagnostic 
Code 7305 appears to most closely match the evidence and 
reported symptomatology with respect to the veteran's 
combined digestive disorders.  The veteran has not suggested 
that another code be applied.  Accordingly, the Board will 
apply it below.

Diagnostic Code 7305 [ulcer, duodenal] provides as follows: 

60%  Severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia and weight loss 
productive of definite impairment of health;

40%  Moderately severe; less than severe but with 
impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a 
year;

20%  Moderate; recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration; or 
with continuous moderate manifestations;

10%  Mild; with recurring symptoms once or twice yearly.

See 38 C.F.R. § 4.114, Diagnostic Code 7305 (1993-2005)

The Board will now apply the selected diagnostic code to the 
evidence pertinent to this issue, noting that a request for 
an increased rating must be viewed in light of the entire 
relevant medical history.  See 38 C.F.R. §§ 4.1, 4.41 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  For this 
reason, not all of the medical evidence of record will be 
discussed by the Board.  The focus will be on that evidence 
reflecting the veteran's condition during the period on 
appeal.  

A 60 percent rating under Diagnostic Code 7305 is warranted 
for severe impairment due to a duodenal ulcer, manifested by 
pain that is only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  

With the exception of "recurrent hematemesis or melena," 
the criteria for a 60 percent rating are stated in the 
conjunctive; therefore, each of the conjunctive elements must 
be satisfied.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned].

With respect to pain, the veteran described to the February 
2005 examiner intermittent stomach pain, coming three to five 
times per year, which lasts for three days.  Food intake 
relieves the pain.  Prior records show similar complaints.  
The veteran was seen in the emergency room in February 2003 
for a complaint of epigastric discomfort.  A February 1996 
progress note shows a complaint of recurrent epigastric 
burning pain that was mildly relieved by Zantac.  An October 
1996 VA examination report shows a complaint of daily 
epigastric pain.  Based on such findings, the first criterion 
appears to be met; however, the more recent evidence, showing 
stomach pain described as intermittent and that only occurs 
three to five times per year and is relieved by food intake, 
does not approximate pain only partially relieved by standard 
ulcer therapy.  Clearly the veteran's pain is now relieved 
for a substantial portion of the year, whether by medication 
or by other conditions.  Nevertheless, based on the prior 
findings of pain on a daily basis, the Board finds that this 
criterion is met for the earlier period.  

With respect to periodic vomiting, the veteran told the 
February 2005 examiner that he sometimes has vomiting, but 
only three to four times per year.  This would not appear to 
meet the definition of periodic.  The Court noted in Gillis 
v. West, 11 Vet. App. 441, 442-43 (1998) that "periodic" is 
defined as recurring at fixed intervals; to be made or done, 
or to happen, at successive periods separated by determined 
intervals of time.  (quoting Black's Law Dictionary 1138 (6th 
ed. 1990).  The veteran's description of his vomiting does 
not appear to follow any pattern or schedule, and seems to be 
relatively rare.  Prior records support this.  February 2003 
progress notes show that the veteran denied any vomiting.  A 
home care visit in September 2002 also showed no vomiting, 
and the veteran's appetite was good.  VA stomach and liver 
examinations in March 2003 showed no vomiting.  In an October 
1993 VA examination, the veteran reported only occasional 
nausea and vomiting.  An October 1996 VA examination report 
shows no periodic vomiting.  Based on such evidence, the 
Board finds that the evidence shows only occasional vomiting, 
and does not show periodic vomiting.

With respect to recurrent hematemesis or melena, the February 
2005 examiner found no hematemesis, and while he did report 
melena, it was specifically attributed to the veteran's 
hemorrhoids, not to his duodenal ulcer.  February 2003 
progress notes show that the veteran denied melena.  VA 
stomach and liver examinations in March 2003 showed no 
hematemesis or melena.  The veteran denied melena in an 
August 1993 treatment note.  A February 1996 progress note 
also shows no hematemesis and no evidence of active bleeding.  
An October 1996 VA examination report shows no history of 
hematemesis at any time, and a finding of no recurrent 
hematemesis or melena.  Based on such evidence, the Board 
finds that neither recurrent hematemesis nor melena is shown 
to be attributable to the veteran's digestive disorder. 

With respect to anemia, the February 2005 examiner noted mild 
anemia by history, but found that it was not clinically 
present at the time of the examination.  VA stomach and liver 
examinations in March 2003 showed normocytic anemia.  An 
October 2002 aid and attendance examination resulted in a 
diagnosis of mild anemia; however, it is unclear whether that 
diagnosis was based on actual testing or reported history.  A 
September 1993 progress note shows no anemia.  An October 
1996 VA examination report shows no evidence of anemia.  None 
of the evidence specifically attributes the anemia, when 
present, to the service-connected disability, or specifically 
indicates that bleeding is associated with the service-
connected digestive disorder.  On the other hand, as noted 
above, melena has been attributed to the veteran's 
hemorrhoids.  Thus, it is not clear whether the anemia, when 
present, is related to the service-connected disability.

With respect to weight loss that is productive of definite 
impairment of health, the February 2005 examiner noted that 
the veteran had lost approximately 25 pounds over the last 
six months; however, he described the veteran as well-
nourished, and noted no evidence of malnutrition or vitamin 
deficiency.  The veteran weighed 185 pounds (also reported as 
285, which is presumed to be an error).  VA stomach and liver 
examinations in March 2003 showed the veteran reported a 
weight loss of 16 pounds in the prior year and complained of 
a poor appetite.  The veteran weighed 192 pounds.  A February 
2003 progress note shows a weight of 198 pounds.  An October 
2002 examination also showed report of weight loss, but found 
the veteran to be well nourished.  The veteran weighed 199 
pounds.  The October 1996 VA examiner reported a weight of 
180 pounds.  In a February 1994 progress note, no weight loss 
was found.  In an October 1993 VA examination, the veteran 
reported no weight loss and weighed 210 pounds.  

Thus, while the veteran has clearly lost weight over the 
appeal period, his recorded weight loss has not been as 
drastic as that reported by the February 2005 examiner.  
Indeed, the veteran has lost 25 pounds over the entire 12-
year period on appeal, not over six months.  Moreover, there 
is simply no indication that the veteran's weight loss has 
produced definite impairment of health.  The veteran has 
consistently been described as well nourished.  Indeed, the 
February 1994 progress note described a weight reduction diet 
for treatment of obesity.  Based on such evidence, the Board 
concludes that weight loss that is productive of definite 
impairment of health is not shown.

While the Board acknowledges that some of the criteria for a 
60 percent rating are met, at least to a limited extent, the 
various levels under Diagnostic Code 7305 include many of the 
same symptoms, with the critical distinction in the degree, 
rather than in the mere presence of a particular symptom.  In 
this case, an examination of the criteria for the 40 percent 
level is helpful.  Such a rating is for assignment where 
symptoms are less than severe, but with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  

In the veteran's case, while weight loss that is productive 
of definite impairment of health is not shown, weight loss to 
a less severe degree is shown.  While anemia is not currently 
shown, it has historically been present, and described as 
"mild," which is certainly less than "severe."  The 
February 2005 examiner found that the veteran's peptic ulcer 
disease had resulted in incapacitation several times for 
short periods.  The criteria for the 40 percent level also 
allow for the presence of other symptoms of the 60 percent 
level, which are less than severe.  Symptoms such as 
occasional vomiting and pain support a 40 percent evaluation, 
even though they are not present to the degree contemplated 
for a 60 percent rating.   

In this case, the evidence for the period from March 4, 2003, 
squarely meets the criteria for a 40 percent rating.  
However, the type and degree of symptomatology contemplated 
for a 60 percent rating have not been met or more nearly 
approximated.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [rating criteria are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify 
a particular disability rating].  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected digestive 
disorders.  Like all evidence his self reports must be 
evaluated in the light of the entire record.  In his written 
argument, he has clearly based his request for an increased 
rating on the symptomatology contained in the medical 
evidence.  Such symptomatology has been addressed in detail 
above, and does not support a higher rating.  

The Board notes that the veteran appealed the assignment of a 
30 percent rating in the January 1995 rating decision.  While 
the disability rating has since been increased to 40 percent, 
the 30 percent rating remains in effect from May 7, 1993, to 
March 4, 2003.  In the August 2005 VA Form 646, the veteran's 
representative appeared to limit his argument to entitlement 
to a current rating higher than 40 percent; however, as the 
appeal encompasses the entire period from May 7, 1993, to 
present, the Board will also address entitlement to a rating 
higher than 30 percent for the period from May 7, 1993, to 
March 4, 2003.  

The evidence pertinent to the entire appeal period has been 
discussed above.  A 60 percent rating is not warranted during 
any period on appeal.  As noted above, a 40 percent rating is 
warranted for moderately severe symptomatology that is less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  

Prior to the VA examination on March 4, 2003, there was no 
objective evidence to support periods of incapacitation.  
Moreover, most of the evidence for the period prior to March 
4, 2003, indicates that anemia was not present.  As noted 
above, it was noted on the aid and attendance examination in 
October 2002, but it is not clear whether this diagnosis was 
based on history or actual testing.  Moreover, as discussed 
above, none of the medical evidence indicates that any anemia 
present prior to March 4, 2003, was related to the service-
connected disability.  With respect to weight loss, the Board 
notes that in February 1994, the veteran was noted to be 
obese and was placed on a weight reduction diet.  His weight 
was down to 180 pounds when he was examined by VA in October 
1996; this reportedly was unchanged from the prior year.  
Moreover, in October 1996, his height was noted to be 67 
inches and the examiner did not attribute the weight loss to 
disease nor did the examiner indicate that the weight loss 
was evidence of impairment of health.  Thereafter, the 
veteran's weight returned to the 190's, where it remained 
during the period prior to March 4, 2003.  On no occasion 
prior to March 4, 2003, was the veteran found to be 
malnourished.  In sum, the preponderance of the evidence 
establishes that during the period prior to March 4, 2003, 
the service-connected digestive disorder did not more nearly 
approximate the moderately severe disability required for a 
40 percent evaluation than the moderate disability 
contemplated by a 20 percent evaluation.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disability and that 
the manifestations of the disability are those contemplated 
by the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability is in excess of that contemplated by the assigned 
evaluations during the period of this claim.  Accordingly, 
referral of this case for extra-schedular consideration is 
not in order.

ORDER

Entitlement to an evaluation in excess of 20 percent for the 
service-connected digestive disorder prior to March 4, 2003, 
and in excess of 40 percent for the disorder during the 
period beginning March 4, 2003, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


